15-765
     Kuruwa v. Turner Construction Company

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 29th day of March, two thousand sixteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                PETER W. HALL,
 8                               Circuit Judges.
                               *
 9                DENISE COTE,
10                               District Judge.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       DUSHYANT KURUWA,
14                Plaintiff-Counter-Defendant-
15       Appellant,
16
17                    -v.-                                               15-765
18
19       TURNER CONSTRUCTION COMPANY,
20                 Defendant-Counter-Claimant-
21       Appellee.
22       - - - - - - - - - - - - - - - - - - - -X
23


                *
                The Honorable Denise Cote, United States District
         Court for the Southern District of New York, sitting by
         designation.
                                                  1
 1   FOR APPELLANT:             Dushyant Kuruwa, pro se, Port
 2                              Washington, New York.
 3
 4   FOR APPELLEE:              Gregory Robert Begg, Peckar &
 5                              Abramson, P.C., River Edge, New
 6                              Jersey.
 7
 8        Appeal from a judgment of the United States District
 9   Court for the Southern District of New York (Castel, J.).
10
11        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
12   AND DECREED that the judgment of the district court be
13   AFFIRMED.
14
15        Dushyant Kuruwa appeals from the judgment of the United
16   States District Court for the Southern District of New York
17   (Castel, J.), confirming an arbitral award in favor of
18   Turner Construction Company. We assume the parties’
19   familiarity with the underlying facts, the procedural
20   history, and the issues presented for review.
21
22        “We review a district court’s decision to confirm an
23   arbitration award de novo to the extent it turns on legal
24   questions, and we review any findings of fact for clear
25   error.” Duferco Int’l Steel Trading v. T. Klaveness
26   Shipping A/S, 333 F.3d 383, 388 (2d Cir. 2003). “It is well
27   established that courts must grant an arbitration panel’s
28   decision great deference. A party petitioning a federal
29   court to vacate an arbitral award bears the heavy burden of
30   showing that the award falls within a vary narrow set of
31   circumstances delineated by statute and case law . . . . all
32   of which involve corruption, fraud, or some other
33   impropriety on the part of the arbitrators.” Id.
34   Additionally, “we permit vacatur of an arbitral award that
35   exhibits a ‘manifest disregard of law.’” Id. (quoting
36   Goldman v. Architectural Iron Co., 306 F.3d 1214, 1216 (2d
37   Cir. 2002)). “Our review under the doctrine of manifest
38   disregard is ‘severely limited.’ It is highly deferential
39   to the arbitral award and obtaining judicial relief for
40   arbitrators’ manifest disregard of the law is rare.” Id. at
41   389 (quoting Gov’t of India v. Cargill Inc., 867 F.2d 130,
42   133 (2d Cir. 1989)).
43
44        None of Kuruwa’s arguments satisfy this exacting
45   standard.
46


                                  2
1        For the foregoing reasons, and finding no merit in
2   Kuruwa’s other arguments, we hereby AFFIRM the judgment of
3   the district court.
4
5                              FOR THE COURT:
6                              CATHERINE O’HAGAN WOLFE, CLERK
7




                                 3